EXHIBIT 10.2

 

GLOBAL AMENDMENT

TO

RESTRICTED SHARE UNIT AWARD AGREEMENTS

(December 9, 2002 Awards)

 

WHEREAS, Occidental Petroleum Corporation (the “Corporation”) granted certain
Restricted Share Unit Awards (the “Awards”) to the individuals listed on
Appendix A attached hereto (each a “Grantee”) on December 9, 2002;

WHEREAS, each Grantee’s Awards are subject to an Occidental Petroleum
Corporation 2001 Incentive Compensation Plan Restricted Share Unit Agreement
(the “Agreement”);

WHEREAS, Section 409A of the Internal Revenue Code (“Section 409A”) provides
rules regarding the deferral of taxation of non-qualified deferred compensation
plans, effective for amounts that were not earned and vested as of December 31,
2004;

WHEREAS, proposed regulations issued by the Internal Revenue Service allow plan
sponsors to amend deferred compensation arrangements to permit participants to
change the time and/or form of distribution if such change is made before
December 31, 2006, does not provide for distribution in 2006, and does not defer
amounts that would otherwise be paid in 2006 (the “Transition Rule”);

WHEREAS, the Awards that were not vested as of December 31, 2004 are subject to
Section 409A; and

WHEREAS, the Corporation has decided to permit the Grantees to make certain
distribution elections in accordance with the Transition Rule.

NOW THEREFORE, effective October 12, 2006, each Agreement is amended to add the
following provision:

“15.     Special Transition Election.

Notwithstanding anything herein to the contrary, pursuant to the transition
rules under Section 409A of the Code and the regulations and guidance
thereunder, the Grantee may make a new distribution election with respect to his
Restricted Share Units that remain unvested on December 31, 2006. As part of
such special election, the Grantee may elect to receive a distribution (A) upon
termination of employment in accordance with the general terms and conditions of
the Occidental Petroleum Corporation 2005 Deferred Stock Program (the “2005
Deferral Program”) pursuant to any elections in effect on January 1, 2007, or as
subsequently changed in accordance with the terms of the 2005 Deferral Program
or (B) in 2008 or, if later, upon vesting. Any election under this Section 15
must be made by November 3, 2006 or such later date as permitted by the Company,
but in no event later than December 31, 2006. Any Restricted Share Units that

 

1



 

are subject to a 2008 distribution election under this Section 15 shall, upon
vesting, be credited to a special subaccount of the Grantee’s Deferred Share
Account under the 2005 Deferral Program as described in Section 3.3(b) of the
2005 Deferral Program and distributed in 2008 as described therein. Any
Restricted Share Units that a Grantee elects to be paid out at vesting shall not
be credited under the 2005 Deferral Program.”

IN WITNESS WHEREOF, the Corporation has caused its duly authorized officer to
execute this Global Amendment to Restricted Share Unit Award Agreements this
___________ day of ______________, 2006.

 

 

OCCIDENTAL PETROLEUM CORPORATION

 

 

By:

 

   

[name]

[title]

 

2